Appeal from an order of the Supreme Court, Albany County Special Term which directed arbitration of a dispute between the parties as to whether certain employees would have to become members of the Milk, Ice Cream Drivers, Dairy Employees’ Union, Local No. 787, of the International Brotherhood of Teamsters, American Federation of Labor. Order unanimously affirmed, with $10 costs, upon the memorandum of the court at Special Term. (204 Mise. 959.) Pret t — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.